  Case 17-24789         Doc 33     Filed 11/05/18 Entered 11/05/18 07:36:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-24789
         MAURITA C YOUNG

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/18/2017.

         2) The plan was confirmed on 10/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-24789        Doc 33       Filed 11/05/18 Entered 11/05/18 07:36:34                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,750.00
       Less amount refunded to debtor                            $609.19

NET RECEIPTS:                                                                                     $7,140.81


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $333.26
    Other                                                                   $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,705.02

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALIVIO MEDICAL CENTER            Unsecured          60.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,600.00       1,750.40        1,750.40           0.00       0.00
COMENITY CAPITAL BANK            Unsecured      1,220.00       1,164.79        1,164.79           0.00       0.00
CREDIT UNION 1                   Unsecured         424.00          0.45          423.53           0.00       0.00
CREDIT UNION 1                   Secured              NA         423.08          423.08           0.00       0.00
CREDIT UNION 1                   Secured        8,600.00     12,348.00        12,348.00           0.00       0.00
CREDIT UNION 1                   Unsecured      5,450.00       1,729.62        1,729.62           0.00       0.00
FEB RATAIL                       Unsecured         599.00           NA              NA            0.00       0.00
FEB RATAIL                       Secured        1,000.00            NA         1,599.00          63.92     26.13
Fed Loan Serv                    Unsecured      6,857.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      6,313.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      5,891.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,586.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,137.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,599.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,559.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,000.00            NA              NA            0.00       0.00
JPMORGAN CHASE                   Secured              NA            NA              NA            0.00       0.00
JPMORGAN CHASE                   Unsecured     21,458.28            NA              NA            0.00       0.00
MTGLQ INVESTORS LP               Secured       33,000.00     32,626.02        32,626.02      1,882.57        0.00
MTGLQ INVESTORS LP               Unsecured     41,109.44            NA              NA            0.00       0.00
MTGLQ INVESTORS LP               Secured       44,333.00     59,936.75        92,562.77           0.00       0.00
NORTHWESTERN MEDICINE            Unsecured          40.00           NA              NA            0.00       0.00
NW COLLECTOR                     Unsecured         105.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         757.00        757.66          757.66           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         102.00        102.59          102.59           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         185.00        182.12          182.12           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,599.00       1,774.99        1,774.99           0.00       0.00
SOUTHWEST CREDIT SYSTEM          Unsecured         481.00           NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         681.00           NA              NA            0.00       0.00
SYNCB                            Unsecured          71.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-24789       Doc 33       Filed 11/05/18 Entered 11/05/18 07:36:34                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
UNITED CONSUMER FINANCIAL SRV   Secured           800.00        740.53        740.53        440.72       22.45
UNITED CONSUMER FINANCIAL SRV   Unsecured         141.00           NA            NA            0.00        0.00
UNITED STUDENT AID FUNDS INC    Unsecured      1,693.00       1,629.41      1,629.41           0.00        0.00
UNIVERSITY OF CHICAGO MED CTR   Unsecured         760.00           NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN           Unsecured      7,837.00     50,868.28     50,868.28            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $92,562.77               $0.00                  $0.00
      Mortgage Arrearage                               $32,626.02           $1,882.57                  $0.00
      Debt Secured by Vehicle                          $12,348.00               $0.00                  $0.00
      All Other Secured                                 $2,762.61             $504.64                 $48.58
TOTAL SECURED:                                        $140,299.40           $2,387.21                 $48.58

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $60,383.39                 $0.00                $0.00


Disbursements:

       Expenses of Administration                             $4,705.02
       Disbursements to Creditors                             $2,435.79

TOTAL DISBURSEMENTS :                                                                          $7,140.81




UST Form 101-13-FR-S (09/01/2009)
  Case 17-24789         Doc 33      Filed 11/05/18 Entered 11/05/18 07:36:34                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
